BY THE COURT
After giving the evidence and the arguments of counsel careful consideration, the court has reached the conclusion that the plaintiffs are not entitled to an injunction to the full extent sought but that they are entitled to an injunction against the defendants in the following respects:
1. Against the operation "of the laundry on Sundays, and also against operating it on all days of the week between the hours of 9:00 P. M. and 5:00 A. M.
2. Ag.ainst discharging waste material from the laundry upon the property of others than the defendants, except that they may continue the operation of the laundry by installing and having in constant use when the laundry is being operated, a modern, approved and efficient smoke consumer.
3. Against using a mangle in the building constructed as a garage and against using said garage building for' laundry purposes, such use being in violation of the zoning ordinance.
A decree may be drawn for the plaintiffs in accordance with this opinion.
Williams, Lloyd and Richards, JJ, concur.